Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on uly 19, 2022 has been entered.

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on July 19, 2022 has been considered.
Claims 25, 33 are cancelled. Claims 34-35 are added. Claims 8-14, 21-24, 26-32, 34-35 are pending in this application and an action on the merits follows.

NOTE: Claims 26-28 claim dependency from claim 25 which was cancelled. Claims 26-28 are examined as being dependent from claim 21. Appropriate correction is required in response to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11, 21-23, 29-30, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U.S. Patent No. 9,269,103), in view of Reztlaff et al. (U.S. Patent Publication No. 2008/0243828) 

Regarding claims 8, 21, 30, Kumar teaches one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform operations comprising: 
exposing, by a service computing device of a centralized reservation service provider that provides consensus services associated with reservations, one or more Application Programming Interfaces (APIs), to provide an intermediate computing device of an additional service provider access to the service computing device (Col. 24 ln 19-67, Co.6 ln 37-63, Col.7 ln 25-50, Fig.1); 
the intermediate computing device acts as an intermediary for communications between: merchant computing device and the service computing device, wherein the merchant computing device is associated with the merchant; a customer computing device and the service computing device, wherein the customer computing device is associated with a customer of the merchant; the merchant computing device and computing devices associated with one or more third-party services; and 2 of 20S156-0314USthe customer computing device and the computing device associated with the one or more third-party services, (See Fig. 1);
exposing, by the service computing device, the one or more APIs to provide a computing device associated with one or more third party services access to the 2 of 19S156-0314USservice computing device, wherein the one or more third party services are capable of reservation actions or facilitating reservation actions associated with the merchant; (Col.7 ln 26-67, Fig.1)
receiving, by the service computing device via the one or more APIs and from the intermediate computing device, a request to process a reservation action associated with the merchant, a request to process a reservation action associated with the merchant, wherein the request originated from the merchant computing device or the customer computing device, (Co.6 ln 34-64, Col.7 ln 25-50)
generating, by the service computing device, a reservation proposal for facilitating the reservation action, sending, by the service computing device, the reservation proposal to the intermediate computing device; (Col.5 ln 59-67, Col.6 ln 8-10, Col.2 ln 15-51, Col.22 ln 56-63) and 
configuring, by the service computing device and via the one or more APIs, a payment flow based on the reservation proposal, wherein the payment flow is based on a distribution of sub-actions between the one or more third party services and the merchant, (Col.5 ln 16-40, Col.8 ln 47-Col.9 ln 14).
Kumar substantially discloses the claimed invention, however, does not explicitly disclose exposing APIs. However, Reztlaff teaches the feature in [143].
One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the exposing the APIs as disclosed by Reztlaff to the communication system as taught by Kumar for the predicted result of improved communication systems.

Regarding claim 9, 23, Kumar teaches the reservation actions that the third party services are capable of facilitating include one or more of making a reservation for a customer, making an appointment for a customer, canceling a reservation for a customer, canceling an appointment for a customer, modifying a reservation of a customer, or modifying an appointment of the customer, (column 7, lines 47-67).  

Regarding claims 11, Kumar teaches one or more APIs, Reztlaff teaches exposing the one or more APIs to enable the merchant to facilitate a plurality of reservation requests with the merchant at least one of a physical location or an online location, ([188, 326, 331).

Regarding claim 22, Kumar teaches wherein sending the reservation proposal to the intermediate computing device comprises sending the reservation proposal via the one or more  APIs, (Col.7 ln 26-67, Fig.1)
 
Regarding claim 29, Kumar teaches the requests to process the reservation actions are received via a user interface presented on a display of the merchant computing device or the computing device associated with the third party services, (Fig. 2).

Regarding claims 34-35, Kumar teaches wherein the additional services provider comprises a website services provider, an inventory services provider, (Col.7 ln 40-45).


Claims 10, 12-13, 24, 26-28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Rezltaff combination and further in view of Rose et al. (US 7,069,228 B1).

Regarding claims 10, 12, 24, 26, the combination teaches receiving, by the service computing device via the one or more APIs and from the intermediate computing device, a modification request for a modification to a reservation request; Kumar does not explicitly teach a seating option at the merchant where the reservation was requested, the timing of the reservation, or an alternate seating option different from the requested seating option based on past seating preferences, a merchant requires payment at the time of reservation, the payment manager 162 can interface with a merchant's e-commerce website or application to process payment for items of a reservation, [64]).
accessing, by the service computing device, a seating chart associated with the merchant and including reservations made through the third party services; determining, by the service computing device, that the modification causes a contention condition; and determining, by the service computing device, a new seat based on the contention condition.  
Rose, from the same field of endeavors, teaches in Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 7 lines 41-62 “The web page 110 of FIG. 6A includes a second data entry window 130 which allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the requested date and time for availability. The hot links (not shown) to the restaurants meeting the search criteria will then be displayed. The user can then peruse the web sites of these restaurants and make a reservation at a selected restaurant over the Internet as described below”; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked”; Column 12 lines 34- column 13 line 21 “This feature allows the merchant to quickly locate the Party's reservation. By way of example, the spreadsheet shows that Stephen Spielberg has a table for 2 reserved at 12 PM on Apr. 23, 1999 and that Sandra Bullock has a table for 2 reserved at 11:45 AM on this same date” (the reservations being made by the method described (third party services including the phone and the internet accessed by a user (502))); column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Rose into the teachings of Kumar to teach modifying a reservation.
One would be motivated to allow for further specification of a reservation and allow a customer access an “easy to use, flexible, customizable Internet based reservation software package that enables such merchants to capitalize on the Internet” (see column 2 lines 15-19 of Rose).

Regarding claims 13, 27, the combination further teaches the operations further comprising: receiving by the computing device, via the one or more APIs, a reservation request to reserve. However, Kumar does not explicitly teach a seat coinciding with another seat allocated to a previous reservation; identifying an alternate seat option for the seat associated with the reservation request or the other seat allocated to the previous reservation based on updated customer preferences; and sending a communication to the merchant indicating an updated seating chart as per the identifying step.  
Rose, from the same field of endeavors, teaches a seat coinciding with another seat allocated to a previous reservation (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14); identifying an alternate seat option for the seat associated with the reservation request or the other seat allocated to the previous reservation based on updated customer preferences; and sending a communication to the merchant indicating an updated seating chart as per the identifying step (Figure 6A, 9A, 16, 18, and 19 “a reservation request” and “another reservation”; Figure 7, 10, 17, and 19A; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 16 lines 1-22 “A master copy of the databases 76a 76n of customers and reservation information for each merchant 74a 74n is stored on the server 12. In the aggregate, the master copies of the merchant databases 76 form the "super-community" of Internet users 502 and merchants 76a 76n. A cache copy 504a 504n of the reservation information pertinent to each merchant 74a 74n is locally stored on the merchant's computer 16a 16n respectively”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Rose into the teachings of Kumar to teach a new reservation.
One would be motivated to allow multiple customers to make a reservation and allow a customer access an “easy to use, flexible, customizable Internet based reservation software package that enables such merchants to capitalize on the Internet” (see column 2 lines 15-19 of Rose).

Regarding claim 28, the combination does not explicitly teach wherein identifying the alternate seat option based on the updated customer preferences comprises identifying the alternate seat option via a consensus application hosted on the service computing device  
Rose, from the same field of endeavors, teaches identifying an alternate seat option based on updated customer preferences (Figure 6A, 9A, 16, 18, and 19 “a reservation request” and “another reservation”; Figure 7, 10, 17, and 19A; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 16 lines 1-22 “A master copy of the databases 76a 76n of customers and reservation information for each merchant 74a 74n is stored on the server 12. In the aggregate, the master copies of the merchant databases 76 form the "super-community" of Internet users 502 and merchants 76a 76n. A cache copy 504a 504n of the reservation information pertinent to each merchant 74a 74n is locally stored on the merchant's computer 16a 16n respectively”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14) comprises identifying the alternate seat option via a consensus application hosted on the service computing device (Figure 1 and Figure 23 element 12 is “the service computing device”; Column 14 lines 35-53 “a reservation. When a reservation request is made for a given date and time, the database 76 is queried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; column 6 lines 38-60 “The diagram illustrates a server 12 linked to each of four super-communities via the Internet 18. The first super-community 72, generally aligned along a food service vertical market, includes a plurality of restaurants 74a 74n including but not limited to diners, bistros, cafes, etc. Each restaurant merchant 74a 74n has associated therewith a database 76a 76n for storing booking information and customer information (a community of customers) associated with the merchant”; Column 7 lines 41-62 “allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the requested date and time for availability”; column 8 lines 10-35 “the host of the server 12 can create the database 76 for the merchant on the server 12… the software product 50 maintained on the server 12”; column 4 lines 62-67 “The software product 50 includes a web helper module 52, a security module 54, a database module 56, a mail module 58 and standard application program interfaces (APIs) 60”; Column 11 lines 1-14 “software product 50 provides Internet users with a number of benefits. It empowers Internet users to easily search and find merchants in a selected vertical market and it provides such users with 24/7 access to making reservations, not just when the merchant is open. It provides users with a wealth of on-line information about each merchant participating in the super-community. It also provides immediacy in allowing users to see both the available and not available time-slots at a glance and immediate "delivery" in the form of an instantaneous confirmation of a reservation).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Rose into the teachings of Kumar to teach a new reservation through the service computing device.
One would be motivated to allow multiple customers to make a reservation and “It empowers Internet users to easily search and find merchants in a selected vertical market and it provides such users with 24/7 access to making reservations, not just when the merchant is open” (see Column 11 lines 1-14 of Rose). Additionally, “In addition, the software product 50 automates and simplifies the merchant's bookkeeping and reservation/appointment tracking system and provides valuable traffic statistics and user demographics that can be used by the merchant to optimize business results” (see column 11 lines 17-40).

Regarding claim 31, the combination does not explicitly teach wherein the reservation proposal includes a seat at a merchant physical location, another time slot corresponding to the request, and an alternate seat option.
Rose, from the same field of endeavors, teaches wherein the reservation proposal includes a seat at a merchant physical location, another time slot corresponding to the request, and an alternate seat option (Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002 [i.e. including additional times available]. In table layout 1004, the tables available at the specified time are displayed [i.e. multiple seating and alternate seating options] (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Figure 19A shows a layout of a physical restaurant).  
One would be motivated to allow multiple customers to make a reservation and “It empowers Internet users to easily search and find merchants in a selected vertical market and it provides such users with 24/7 access to making reservations, not just when the merchant is open” (see Column 11 lines 1-14 of Rose). Additionally, it allows the user the freedom to choose their desired table location.

Claims 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Rezltaff combination and further in view of Glyman et al. (US 2019/0005388 A1).

Regarding claims 14, Kumar does not explicitly teach 4 of 19S156-0314USobtaining, by the service computing device, training data with respect to current and past reservation actions performed by a plurality of merchants and the one or more third party services; and training, by the service computing device, a machine learning model, based on the training data, to generate the reservation proposal.  
Glyman, from the same field of endeavors, teaches the operations further comprising: obtaining training data with respect to current and past reservation actions performed by a plurality of merchants and the third party services (Paragraph [0071] “The neural networks used for each of these processes can be trained using supervised learning. For example, human users can label emails as reservation emails or not reservation emails. These labeled emails can be used to train neural networks for step 207. As another example, described in detail below with regards to FIG. 7, human users can identify reservation parameters present in a reservation email and provide values for those reservation parameters. These emails can then be used to train neural networks for step 209. As a further example, human users can identify the available inventory item as similar to, or dissimilar from, the reserved inventory item. These labeled pairs, including the available inventory item and the reserved inventory item, can be used to train neural networks for step 213. The neural networks described herein can be trained occasionally using accumulated training data”; Figure 2; Figure 7; Paragraph [0091] “such a parser can accommodate multiple booking agencies and service providers, or specific versions of a parser can be trained to accommodate one or more different booking agencies and service providers. For example, a parser can be trained to only extract parameters from reservation emails sent by ORBITZ.COM, or trained to extract parameters from reservation emails sent by HOTELS.COM and by HOTWIRE.COM”; Paragraph [0110]; Paragraph [0112]; Paragraph [0132]; Paragraph [0051]; Paragraph [0050]); and training a machine learning model, based on the training data, to generate the reservation proposal (Paragraph [0071] “system 100 can be configured to use neural networks to identify reservation emails (step 207), parse reservation emails (step 209), and identify rebooking opportunities (step 213).”; Figure 2; Paragraph [0071]; Paragraph [0091]; Paragraph [0057] “using machine learning (e.g., using a neural network)”; Paragraph [0061] “Rebooking system 110 can be configured to generate comparison vectors for the available inventory items using at least one of the available inventory items and inventory parameters; and at least one of the reservation email and reservation parameters. The comparison vectors can be input to a neural network to generate similarity values. Rebooking system 110 can be configured to determine the one or more similar inventory items based on the similarity values”; Paragraph [0097]; Paragraph [0006] “can use neural networks to identify reservation emails, parse reservation emails for reservation parameters that describe reserved inventory, identify inventory parameters that describe available inventory items, and determine available inventory items equivalent to the reserved inventory item based on the extracted reservation parameters and inventory parameters”; Paragraph [0016]; Paragraph [0021]).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Glyman into the teachings of Kumar to teach machine learning. One would be motivated to do so as to learn user preferences and requirements for a reservation.

Regarding claim 32, Kumar further teaches wherein sending the reservation proposal comprises sending the reservation proposal to the third party computing device. However, Kumar does not explicitly teach third party computing device requesting that a third party service of the one or more third party services reserve the seat at the merchant physical location.	
Glyman, from the same field of endeavors, teaches the third party computing device requesting that the third party service reserve the seat at the merchant physical location (Figure 2 elements 213, 215, 217, 219, and 221 with element 130 being the “third party service”; Paragraph [0050] “New booking system 130 may be configured to provide reservation booking capabilities. For example, new booking system 130 can be operated by, associated with, and/or controlled by an online booking agency (e.g., PRICELINE.COM, BOOKING.COM, AGODA.COM, KAYAK.COM, OPENTABLE, EXPEDIA.COM, HOTELS.COM, HOTWIRE.COM, TRAVELOCITY, ORBITZ, CHEAPTICKETS, EBOOKERS, SABRE, TICKETMASTER, or similar online system)”; Paragraph [0064] “In step 219, rebooking system 110 can provide to new booking system 130 a request to reserve the similar inventory item selected by the user. Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130. Rebooking system 110 can indicate in the reservation request the inventory parameters of the similar inventory item selected by the user. In this manner, rebooking system 110 can cause new booking system 130 to reserve the similar inventory item selected by the user”; Paragraph [0062] “In step 215, rebooking system 110 can notify the user of a rebooking opportunity. In some embodiments, this notification can indicate at least one similar inventory item…This notification can be provided using an email, text message, IM, automated phone call, or other communication. For example, as described in greater detail below with regard to FIGS. 10A and 10B, rebooking system 110 can send an email to the account of the user hosted on email system 120”; Paragraph [0059] “reservation parameters for entertainment reservations may include location (e.g., entertainment venue name), activity (e.g., baseball game, concert, meal, or amusement park ride), seat number/location, seating class (VIP, reserved seating, general admission, etc.) or similar parameters describing an entertainment experience”; Paragraph [0118]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include making a reservation with a third party as taught by Glyman in the system of Kumar, in order to provide a simple platform on which a user can make a reliable reservation and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments and amendments have been considered but are moot because the new ground of rejection does not rely on Kumar reference for any teaching or matter specifically challenged in the argument.

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627